Exhibit 99.1 New York Mortgage Trust Reports Second Quarter 2015 Results NEW YORK, NY – August 4, 2015 (GLOBE NEWSWIRE) – New York Mortgage Trust, Inc. (Nasdaq: NYMT) (“NYMT,” the “Company,” “we,” “our” or “us”) today reported results for the quarter ended June 30, 2015. Summary of Second Quarter 2015: ● Net income attributable to common stockholders of $21.5 million, or $0.20 per share. ● Net interest income of $20.3 million and net interest margin of 391 basis points. ● Issued and sold 1,413,757 shares of its common stock at an average price of $7.79 per share under its at-the-market offering programs, resulting in net proceeds to the Company of approximately $10.8 million. ● Issued 3,600,000 shares of 7.875% Series C Cumulative Redeemable Preferred Stock for total net proceeds of $86.9 million. ● Completed the sale of CLOs realizing a gain of approximately $3.2 million. ● Sold or refinanced distressed residential mortgage loans with a carrying value of approximately $16.6 million for aggregate proceeds of approximately $20.2 million, which resulted in a net realized gain, before income taxes, of approximately $3.6 million. ● Book value per common share of $6.82 at June 30, 2015 as compared to $7.03 at March 31, 2015 and $7.07 per common share at December 31, 2014. ● Declared second quarter dividend of $0.27 per common share that was paid on July 27, 2015, marking the thirteenth consecutive quarter at this level. Subsequent Developments: Entered into a Contribution Agreement with RiverBanc Multifamily Investors, Inc. (“RMI”), RiverBanc Multifamily LP (“RMI OP”) and certain other third parties pursuant to which the Company agreed to contribute 100% of its common and preferred equity ownership interests in RB Multifamily Investors LLC (“RBMI”) to RMI in exchange for an aggregate of 2,451,211 shares of RMI’s common stock. RBMI would become a subsidiary of RMI upon completion of the transaction. In addition, the Company entered into a contribution agreement with RMI and RMI OP pursuant to which the Company agreed to sell to RMI a portfolio of preferred equity investments and a mezzanine loan for cash consideration of approximately $28.5 million. The transactions contemplated by the contribution agreements are subject to certain closing conditions, including the completion of RMI’s initial public offering of RMI common stock. Page 2 About New York Mortgage Trust New York Mortgage Trust, Inc. is a Maryland corporation that has elected to be taxed as a real estate investment trust (“REIT”). NYMT is an internally managed real estate investment trust, or REIT, which invests in mortgage-related and financial assets and targets residential mortgage loans, including loans sourced from distressed markets, multi-family CMBS, direct financing to owners of multi-family properties through mezzanine loans and preferred equity investments and other commercial real estate-related investments, Agency RMBS consisting of fixed-rate, adjustable-rate and hybrid adjustable-rate RMBS and Agency IOs consisting of interest only and inverse interest-only RMBS that represent the right to the interest component of the cash flow from a pool of mortgage loans. RiverBanc LLC, The Midway Group, L.P. and Headlands Asset Management, LLC provide investment management services to the Company with respect to certain of its targeted asset classes. For a list of defined terms used from time to time in this press release, see “Defined Terms” below. Management Overview Steven Mumma, NYMT’s Chairman, Chief Executive Officer and President, commented: “The Company continued to build out its credit residential strategy by investing additional capital in its multifamily and distressed residential loan portfolios and enhanced the Company’s capital base with the issuance of $90 million in Series C preferred stock during the second quarter of 2015. Consistent with our focus on credit assets, we are pleased to announce the expansion of our credit residential strategy into a new product category — a targeted second lien mortgage program. The Company is in the process of finalizing a strategic relationship with a nationally recognized resi dential loan originator whereby we will be a primary investor in the program. We anticipate targeting higher credit-quality borrowers that are currently underserved and believe that the program will provides us with an attractive way to expand our portfolio with credit assets that we expect will generate attractive risk-adjusted returns. We expect to begin purchasing closed loans in the third quarter of 2015 and anticipate that this program will provide material contributions to our net interest margin before the end of 2015. As the program is finalized and builds out, we will provide more details. The Company did exit the second quarter with over $75 million in excess liquidity and we expect to invest that excess liquidity in the third quarter primarily in distressed residential loans and the new second lien mortgage program. The Company generated earnings of $0.20 per share for the second quarter of 2015, which was below our expectations and was primarily attributable to lower than expected loan sale activity in our distressed loan portfolio that produces realized gains and underperformance by our Agency RMBS and Agency IO portfolios. The Agency RMBS and Agency IO portfolios suffered interest rate spread compressions mainly due to elevated CPRs which we believe will subside heading into the end of the year. The Agency IO portfolio has generated attractive returns for our portfolio over time and we expect this asset class to perform better in future periods. The lower than expected returns from loan sale activities in our distressed residential loan portfolio continues to be more a function of timing than price execution. In response to this, we have adjusted our processes and anticipate more-timely sales execution during the third quarter of 2015. Finally, as we expand our credit residential strategy through the introduction of our second lien mortgage program, we expect our net margin to increase ratably and provide a comparatively greater contribution to earnings than realized gains on credit assets. We endeavor as a Company to manage a portfolio of investments that will deliver stable distributions to our stockholders over diverse economic conditions and not focus on the result of any single quarter. We continue to believe our current portfolio, coupled with improved loan sales execution in our distressed loan portfolio and the full deployment of excess liquidity noted above can generate annual earnings that are reflective of our current dividend policy.” Page 3 Capital Allocation The following table sets forth our allocated capital by investment type at June 30, 2015 (dollar amounts in thousands): At June 30 , 2015 At June 30, 2015 Agency RMBS Agency IOs Multi- Family Distressed Residential Loans Residential Securitized Loans Other (2 ) Total Carrying value $ Liabilities: Callable ) ) — ) — — ) Non-callable — — ) Hedges (Net) (3 ) — Cash (4 ) — Other 40 Net capital allocated $ The Company determined it is the primary beneficiary of certain Freddie Mac-sponsored K-Series securitizations (the “Consolidated K-Series,” as defined below) and has consolidated the Consolidated K-Series into the Company’s financial statements.Average Interest Earning Assets for the quarter excludes all Consolidated K-Series assets other than those securities issued by the securitizations comprising the Consolidated K-Series that are actually owned by us. A reconciliation of net capital allocated in multi-family investments is included below in “Additional Information.” Other includes non-Agency RMBS and loans held for investment. Other non-callable liabilities include $45.0 million in subordinated debentures. Includes derivative assets, derivative liabilities, payable for securities purchased and restricted cash posted as margin. Includes $38.4 held in overnight deposits in our Agency IO portfolio to be used for trading purposes. Such deposit is included in the Company’s accompanying condensed consolidated balance sheet in receivables and other assets. Results of Operations For the three months ended June 30, 2015, we reported net income attributable to common stockholders of $21.5 million as compared to net income attributable to common stockholders of $30.3 million for the same period in 2014. The main components of the change in net income for the three months ended June 30, 2015, as compared to the same period in 2014are detailed in the following table (dollar amounts in thousands, except per share data): For the Three Months Ended June 30, 4 $ Change Net interest income $ $ $ Total other income $ $ $ ) Total general, administrative and other expenses $ ) $ ) $ ) Income from operations before income taxes $ $ $ ) Income tax expense $ ) $ ) $ ) Net income $ $ $ ) Preferred stock dividends $ ) $ ) $ ) Net income attributable to common stockholders $ $ $ ) Basic income per common share $ $ $ ) Diluted income per common share $ $ $ ) Page 4 Net Interest Income The increase in net interest income for the three months ended June 30, 2015 as compared to the corresponding period in 2014 is primarily attributable to an increase in the Company’s average interest earning assets, which were approximately $1.8 billion for the three months ended June 30, 2015 as compared to $1.6 billion for the three months ended June 30, 2014. In particular, the Company’s investments in distressed residential loans have increased to $580.5 million as of June 30, 2015 from $243.8 million as of June 30, 2014, resulting in an increase of approximately $4.0 million in net interest income for the three months ended June 30, 2015, as compared to the same period in 2014. Net interest income for the three months ended June 30, 2015 was negatively impacted by our Agency IO portfolio, with net interest income declining by approximately $2.8 million for the three months ended June 30, 2015, as compared to the same period in 2014 due primarily to higher prepayment rates. Net interest income was also impacted by a reduction in the average interest earning assets in our multi-family portfolio due to the opportunistic sale of two multi-family CMBS investments in the second half of 2014 and one multi-family CMBS investment in February 2015. This reduction in average interest earning assets contributed to a reduction of $0.7 million in net interest income from our multi-family portfolio. The following table sets forth certain information about our portfolio by investment type and the related interest income, interest expense, weighted average yield, average cost of funds and net interest spread for the three months ended June 30, 2015 and 2014, respectively (dollar amounts in thousands): Agency RMBS Agency IOs Multi- Family Distressed Residential Loans Residential Securitized Loans Other Total For the Three Months Ended June 30, 2015 Interest Income $ Interest Expense ) — ) Interest Expense on Subordinated Debentures — ) ) Net Interest Income $ Average Interest Earning Assets ( 2 ) $ Weighted Average Yield on Interest Earning Assets ( 3 ) % Average Cost of Funds (4 ) % — % Weighted Average Cost of subordinated debentures — % % Net Interest Spread ( 5 ) % Page 5 Agency RMBS Agency IOs Multi- Family Distressed Residential Loans Residential Securitized Loans Other Total For the Three Months Ended June 30, 201 4 Interest Income $ Interest Expense ) Interest Expense on Subordinated Debentures — ) ) Net Interest Income $ Average Interest Earning Assets ( 2 ) $ Weighted Average Yield on Interest Earning Assets ( 3 ) % Average Cost of Funds (4 ) % Weighted Average Cost of subordinated debentures — % % Net Interest Spread
